Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on 11/08/2019. Claims 1-20 are currently pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 15-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Anderson US2010/0094499 (“Anderson”).

Regarding claim(s) 1, 10, 15. Anderson discloses a method comprising: 
(fig. 5, e.g. task, fig. 11, receiving mission and role assignment, fig. 17), 
wherein the information is received from a fleet management system (FMS) configured to manage a plurality of automated machines (AMs) located on a site, the plurality of AMs including the set of AMs (IG. 1 depicts an illustrative environment including network 100 in one embodiment of the present invention. In this example, back office 102 may be a single computer or a distributed computing cloud. Back office 102 supports the physical databases and/or connections to external databases which underlie the knowledge bases used in the different illustrative embodiments) 
determining, by the first AM, a subtask to be performed by the first AM for the task (fig. 5, e.g. subtasks,); and 
autonomously performing, by the first AM, the subtask, wherein the performing comprises communicating by the first AM with a second AM in the set of AMs without involving the FMS (fig. 11, e.g. transmit the path plan other vehicles or para. 102-par2a.107, e.g. a task, such as "harvest a field." The details of the "harvest a field" mission may be worked out on-site between coordinating vehicles through a high integrity coordination system, such as high integrity coordination system 310 in FIG. 3.).

Regarding claim(s) 2. Anderson discloses identifying, by the first AM, a set of unit tasks to be performed by the first AM corresponding to the subtask, the set of unit tasks includes a first unit task that when executed by the first AM causes the first AM to communicate with another AM in the set of AMs; and wherein the performing comprises executing, by the first AM, the set of unit tasks corresponding to the subtask (para. 80-para. 82, e.g. an example of sub-tasks or aspects for the task of harvesting a field may include, without limitation, specific behaviors such as making a number of passes of the field in a parallel manner to other vehicles performing the same task, maintaining a set distance from other vehicles performing the same task, harvesting the field in a north-south direction).

Regarding claim(s) 3, 16. Anderson discloses wherein executing the set of unit tasks comprises: identifying, by the first AM, a sequence for executing the set of unit tasks; and executing, by the first AM, the set of unit tasks in accordance with the sequence (para. 78, e.g. A coordinated behavior for multiple vehicles may result in sequences or steps of more primitive behaviors being passed to high integrity machine control system 302 for execution and status reporting. For example, in an illustrative embodiment, a coordinated behavior of "harvest a field" may result in sequences of primitive behaviors such as, without limitation, "move to the edge of the field," "travel in a north-south direction," and "stop at the end of the field." These sequences or steps may be executed by high integrity machine control system 302.)

Regarding claim(s) 4, 17. Anderson discloses wherein executing the set of unit tasks comprises: executing the first unit task causing the first AM to communicate with the second AM independent of the FMS (par. 154-para. 156, e.g. the roles identified may be that of "leader," and "follower." Roles identified may be different for each vehicle in a group of vehicles, or may be the same for some or all vehicles in a group of vehicles. In an example where identified roles are the same for a number of vehicles in a group of vehicles, the location in which each vehicle executes the identified role may be different. Using the example of agricultural vehicles 104, 106, and 108 in FIG. 1, in an illustrative embodiment, agricultural vehicle 106 may be assigned the role of "leader," while agricultural vehicles 104 and 108 are assigned the same role of "follower.")

Regarding claim(s) 5, 18. Anderson discloses wherein executing, by the first AM, the set of unit tasks further comprises, communicating by the first AM to another AM in the set of AMs an update to the set of unit tasks executed by the first AM (para. 154-para. 156, agricultural vehicle 106 may be assigned the role of "leader," while agricultural vehicles 104 and 108 are assigned the same role of "follower." )

Regarding claim(s) 6, 19. Anderson discloses wherein the first AM is identified as a master AM, the method further comprising: receiving, by the first AM from the FMS, information identifying the set of AMs for performing the task; and communicating, by the first AM, the information regarding the task to other AMs in the set of AMs (para. 154-para. 156, agricultural vehicle 106 may be assigned the role of "leader," while agricultural vehicles 104 and 108 are assigned the same role of "follower.")

Regarding claim(s) 7, 20. Anderson discloses further comprising: receiving, by the first AM from a second AM in the set of AMs, information indicative of a status of a subtask performed by the second AM corresponding to the task; and communicating, by the first AM to the FMS, the information received by the first AM from the second AM (para. 78, e.g. A coordinated behavior for multiple vehicles may result in sequences or steps of more primitive behaviors being passed to high integrity machine control system 302 for execution and status reporting).

Regarding claim(s) 8. Anderson discloses wherein: the first AM receives the information regarding the task to be performed and information identifying the set of AMs for performing the task when located at a first location on the site, wherein, when in the first location, the first AM is able to receive communications from the FMS (fig. 18, The process begins by initiating vehicle startup (step 1802). The process identifies the assigned task (step 1804) for the vehicle, and identifies other vehicles assigned to the same task (step 1806). Next, the process initiates self-assignment of a role for the task (step 1808)); wherein communicating, by the first AM, the information regarding the task to other AMs in the set of AMs comprises: the first AM autonomously moving from the first location to a second location on the site, wherein, when in the second location, the first AM is able to communicate with the other AMs in the set of AMs; and communicating, by the first AM, the information regarding the task to the other AMs in the set of AMs, from the second location (fig. 18, e.g. the process communicates role self-assignment between other vehicles assigned to the same task (step 1810) and executes the task (step 1812), with the process terminating thereafter., or e.g. fig. 19, illustrates flowchart illustrating a process for autonomous role reassignment is depicted in accordance with an illustrative embodiment. The process may be implemented by high integrity coordination system 310 utilizing high integrity communications system 312 in FIG. 3. Role reassignment behaviors may be an example of emergency behaviors, such as reactive emergency behaviors 308 in FIG. 3).

Regarding claim(s) 9. Anderson discloses wherein: the first AM is an autonomous vehicle; and the first AM autonomously moving from the first location to the second location comprises autonomously navigating a path by the first AM from the first location to the second location (para. 43, para. 44, er, agricultural vehicles 104, 106 and 108 drive from start to finish along the mapped path. Agricultural vehicles 104, 106 and 108 still may include some level of obstacle detection to keep agricultural vehicles 104, 106 and 108 from running over or hitting an obstacle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US2010/0094499 (“Anderson”) in view of Gudat et al. US2007/0129869 (“Gudat”).

Regarding claim(s) 11, 12. Anderson does not explicitly disclose determining, by the control system, an expected time of completion for each task in the set of one or more tasks; determining, by the control system, an availability of each AM in the set of AMs over a period of time to perform the set of one or more tasks; and wherein identifying the set of one or more AMs to be allocated for performing the set of one or more tasks comprises identifying the set of one or more AMs based upon the expected time of completion determined for each task in the set of one or more tasks and the availability of each AM in the set of AMs.
Gudat teaches another vehicle control system and method. Additionally an expected time of completion for each task (para. 38, para. 38, e.g. controller 16 may accept the offered assistance, control the host work machine 12 to make way for the assisting work machine 12, and wait for completion of the offered assistance (Step 180)), an availability of each AM in the set of AMs over a period of time (para. 25, para. 27, e.g. in response to a first request for assistance (e.g., a request without an urgency parameter), controller 16 may interrupt completion of the task predetermined for the host work machine 12 only after completion of a current operation. Once the predetermined task has been completed, controller 16 may communicate to the broadcast work machine 12 the availability to assist and receive in response an acceptance of the offered assistance.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Anderson by incorporating the applied teaching of Gudat to improve tasks performance in vehicle fleet management.
	
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.